Title: To Thomas Jefferson from John Trumbull, 18 February 1788
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
Boulogne Monday Evg. 9.oC. 18th. Feby. 1788

I wrote you yesterday morning from Chantilly of our adventure and my blunder of the trunk at Luzarches (which last I trust to your goodness to rectify). We reach’d Clermont two posts & ½ from thence at 12 oClock, where we found one of our hind wheels broke, the other and one fore one breaking. Happily we were nigh an excellent Smith, who with the help of some new tire nails and half a dozen of clamp bands put us in order to proceed; and we reach’d Amiens last night, without further misfortune, but in continual apprehensions of being let down in the mud. We now find ourselves safe by a warm fire, fortunately our Captain waiting for us and the wind fair; so we sail tomorrow morning.
Mrs. Church begs to be affectionately remember’d. I shall inform you of our further progress when we reach England, as I know your anxiety for the safety of your friends. Compliments to Mr. Short. I am Your Oblig’d friend,

Jno Trumbull

